DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. 2017/0347093), hereinafter Yu in view of Yoo et al. (U.S. 2019/0200011), hereinafter Yoo. Yoo was cited in the PTO-892 dated 1/19/22.

	Regarding claim 1, Yu discloses an image decoding method performed by an image decoding apparatus, the method comprising: 
	deriving an intra prediction mode of a current block ([0074] and [0077]); 
	selecting a reference sample line for intra prediction from a plurality of reference sample lines of the current block ([0109] and fig. 7B); 
	filtering the selected reference sample line for intra prediction ([0038]-[0039]) in response to the selected reference sample line being a first reference sample line, the first reference sample line being immediately adjacent to the current block (fig. 7A);
	deriving reference samples for intra prediction of the current block based on the filtered reference sample line for intra prediction ([0013], [0038]-[0039], fig. 4, #404, fig. 6, #622, fig. 7A); and 
	generating a prediction block of the current block by performing intra prediction for the current block based on the intra prediction mode and the reference sample ([0109] and fig. 7B). 
	Yu does not explicitly disclose filtering the selected reference sample line for intra prediction only when a first reference sample line is selected as the reference sample line for intra prediction, the first reference sample line being immediately adjacent to the current block, wherein filtering the selected reference sample line is not applied when the selected reference sample line is not the first reference sample line.
	However, Yoo teaches filtering the selected reference sample line for intra prediction only when a first reference sample line is selected as the reference sample line for intra prediction, the first reference sample line being immediately adjacent to the current block (Yoo [0338] and fig. 15),
	wherein filtering the selected reference sample line is not applied when the selected reference sample line is not the first reference sample line (Yoo [0338] and fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s method with the missing limitations as taught by Yoo to process next generation video content such as video content with higher resolution, frame rate and dimensionality more efficiently (Yoo [0004]-[0005]).

	Regarding claim 6, Yu in view of Yoo teaches the method of claim 1, wherein the reference sample line used for configuring the reference samples of the current block is selected based on an indicator signaled in a bitstream (Yu [0084]). 

	Regarding claims 7 and 16, Yu in view of Yoo teaches the method of claims 1 and 11, 
	wherein the reference sample line used for configuring the reference samples of the current block is selected as the first reference sample line adjacent to the current block, in response to an upper boundary of the current block corresponding to a boundary of a current coding tree block to which the current block belongs (Yu fig. 7A). 

	Regarding claim 11, Yu in view of Yoo teaches an image encoding method performed by an image encoding apparatus, the method comprising: determining an intra prediction mode of a current block; selecting a reference sample line for intra prediction from a plurality of reference sample lines of the current block; filtering the selected reference sample line for intra prediction only when a first reference sample line is selected as the reference sample line for intra prediction, the first reference sample line being immediately adjacent to the current block; deriving reference samples for intra prediction of the current block based on the filtered reference sample line for intra prediction; and generating a prediction block of the current block by performing intra prediction for the current block based on the intra prediction mode and the reference sample, wherein filtering the selected reference sample line is not applied when the selected reference sample line is not the first references sample line (Claim 11 recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. Furthermore, claim 11 discloses an inverse of decoding and Yu discloses both encoding and decoding methods ([0074]). 

	Regarding claim 20, Yu in view of Yoo teaches a non-transitory computer-readable recording medium storing a bitstream (Yu [0131]) which is generated by an image encoding method, wherein the image encoding method comprises: determining an intra prediction mode of a current block; selecting a reference sample line for intra prediction from a plurality of reference sample lines of the current block; filtering the selected reference sample line for intra prediction only when a first reference sample line is selected as the reference sample line for intra prediction, the first reference sample line being immediately adjacent to the current block; deriving reference samples for intra prediction of the current block based on the filtered reference sample line for intra prediction; and generating a prediction block of the current block by performing intra prediction for the current block based on the intra prediction mode and the reference sample, wherein filtering the selected reference sample line is not applied when the selected reference sample line is not the first references sample line (see claims 1, 11 and Remarks below).

Claims 2-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoo as applied to claim 1 above, and further in view of Kim et al. (U.S. 2013/0170546), hereinafter Kim.

	Regarding claims 2 and 12, Yu in view of Yoo teaches the method of claims 1 and 11, 
	wherein the intra prediction mode of the current block is derived using an MPM list generated based on intra prediction modes of neighboring blocks of the current block (Yu [0036]).
	Yu does not explicitly disclose the neighboring blocks are a below-left block and an upper-right block of the current block.
	However, Kim teaches the neighboring blocks are a below-left block and an upper-right block of the current block (Kim [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Yu in view of Yoo with the missing limitations as taught by Kim to increase compression efficiency of intra prediction mode encoding and decoding (Kim [0002]).

Regarding claims 3 and 13, Yu in view of Yoo and Kim teaches the method of claims 2 and 12, wherein the MPM list comprises MPM candidates derived using statistic values of the intra prediction modes of the neighboring blocks, and the statistic values are a maximum value and a minimum value (Kim [0012]). 
	The same motivation and analysis for claim 2 applies to claim 3.

Regarding claims 4 and 14, Yu in view of Yoo and Kim teaches the method of claims 1 and 11, wherein the intra prediction mode of the current block is derived using an MPM list selected based on information indicating one among the plurality of MPM lists (Yu [0037]), in response to the Intra prediction mode of the current block being included in one among a plurality of MPM lists (Yu [0074] and Kim [0023]).
	The same motivation and analysis for claim 2 applies to claims 4 and 14.


	Regarding claim 15, Yu in view of Yoo and Kim teaches the method of claim 14, wherein information indicating a same MPM candidate as the intra prediction mode of the current block among the plurality of MPM candidates (Kim [0091]) is encoded into the bitstream (Yu [0084]).
	The same motivation and analysis for claim 2 applies to claim 15.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoo, Kim and Liu et al. (U.S. 2017/0353719), hereinafter Liu.

Regarding claim 5, Yu in view of Yoo and Kim teaches the method of claim 4, 
	the intra prediction mode of the current block is derived as an MPM candidate selected based on information indicating one among the plurality of MPM candidates, in response to the selected MPM list being composed of a plurality of MPM candidates (Yu [0038]). 
	Yu does not explicitly disclose wherein the intra prediction mode of the current block is derived as the one MPM candidate, in response to the selected MPM list being composed of one MPM candidate.
	However, Liu teaches wherein the intra prediction mode of the current block is derived as the one MPM candidate, in response to the selected MPM list being composed of one MPM candidate (Liu [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Yu in view of Yoo and Kim with the missing limitations as taught by Liu to reduce complexity and improve coding efficiency (Liu [0028]).

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yoo as applied to claim 1 above, and further in view of Liu.

	Regarding claims 9 and 18, Yu in view of Yoo and Liu teaches the method of claims 1 and 11, 
	wherein the intra prediction for the current block is performed by a weighted sum of reference samples adjacent (Yu [0101] and Liu [0016]) to a longer side among width and height of the current block (Yu [0024] and Liu [0068]), in response to the current block being non-square (Yu [0024] and Liu [0068]) and the intra prediction mode is a DC mode (Yu [0117] and Liu [0029]). 
	The same motivation and analysis for claim 5 applies to claims 9 and 18.

	Regarding claims 10 and 19, Yu in view of Yoo and Liu teaches the method of claims 9 and 18, wherein the weighted sum is calculated using a right-shift operation based on a length of the longer side among width and height of the current block (Yu [0104]). 

Remarks
The Examiner would like to note that the specific encoding method steps of claim 20 do not have to be given weight because there is no functional relationship between the medium and the bitstream (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable medium serves as a support for the data (i.e. the bitstream) which is not used by the non-transitory computer-readable medium for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations above. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate the bitstream. The instructions should implement the encoding method similar to the language of paragraph [00418] of the Applicant’s Specification as filed.

Response to Arguments
Applicant's arguments filed 4/19/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Yu in view of Yoo.
	After further consideration of the cited references, Yu discloses filtering reference samples for intra prediction ([0038]-[0039]). Further, the newly cited reference Yoo teaches filtering only the first reference sample line ([Yoo [0338] and fig. 15). Therefore, the combination of Yu and Yoo teaches the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marpe et al. (U.S. 2013/0300591) discloses a weighted sum for a rectangular block and DC prediction ([0253]). Li et al. (U.S. 2019/0141318) discloses filtering the selected reference sample line ([0009]). Lee (U.S. 2019/0238835) discloses filtering a first or second reference line ([0279]). Jeong et al. (U.S. 2018/0160113) discloses filtering a first adjacent reference line ([0319]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482